Citation Nr: 1810569	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  14-29 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an alcohol and substance use disorder, and if so, whether service connection is warranted for the same.

2.  Entitlement to service connection for an acquired psychiatric disorder other than social anxiety disorder, and if so, whether service connection is warranted for the same.

3.  Entitlement to an initial compensable rating for hypertension.

4.  Entitlement to an initial rating in excess of 50 percent prior to January 26, 2016, and in excess of 70 percent thereafter, for social anxiety disorder.

5.  Entitlement to an effective date earlier than December 27, 2011 for the grant of a 50 percent disability rating for migraine headaches.

6.  Entitlement to an effective date earlier than May 31, 2012 for the grant of service connection for social anxiety disorder.

7.  Entitlement to an effective date earlier than July 22, 2014 for the grant of service connection for hypertension.

8.  Entitlement to an effective date earlier than July 22, 2014 for the grant of service connection for erectile dysfunction.

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and T. G.


ATTORNEY FOR THE BOARD

L. Pelican, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from October 1981 to June 1986, and was awarded the Army Commendation Medal and Air Assault Badge.

This case comes before the Board of Veterans' Appeals (the Board) from November 2012, February 2014, July 2014, and May 2015 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a hearing before a Decision Review Officer (DRO) in March 2014 and at a hearing before the undersigned Veterans Law Judge (VLJ) in September 2017.  Transcripts of both proceedings have been associated with the claims file.

The Board acknowledges that additional evidence was received after the issuance of the February 5, 2016 Supplemental Statement of the Case and February 25, 2016 Statement of the Case, including VA medical records.  However, the aforementioned evidence does not pertain to the claims decided below; accordingly remand for AOJ consideration is unnecessary.

With respect to the Veteran's earlier effective date claim for social anxiety disorder, the Board observes that in several statements the Veteran appeared to assert the existence of clear and unmistakable error (CUE) in a prior rating decision.  See June 27, 2014 VA Form 21-4138, July 28, 2014 Notice of Disagreement, and September 12, 2014 correspondence.  CUE is a very specific and rare kind of error.  It must be an error of fact or law that when subsequently reviewed "compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43-44   (1993).  As a threshold matter, a claimant must plead CUE with sufficient particularity.  Only if this threshold requirement is met does the Board have any obligation to address the merits of a CUE claim.  See Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing denial of CUE due to pleading deficiency and denial of CUE on merits); Luallen v. Brown, 8 Vet. App. 92 (1995).

None of the Veteran's statements identify the particular rating decision in which he alleges the presence of CUE.  Accordingly, the Board finds the Veteran has not pled CUE with sufficient specificity, and declines to infer a motion for CUE.  If the Veteran wishes seek revision of a prior RO decision on the grounds of CUE, he should so notify the RO in writing, keeping in mind the specific requirements for CUE challenges set forth in 38 C.F.R. § 3.105(a) (2017).  Should he wish to challenge a prior Board decision, he should do so pursuant to the procedures delineated at 38 U.S.C. § 7111 (2012) and 38 C.F.R. § 20.1404 (2017).

The issues of entitlement to service connection for an acquired psychiatric disorder other than social anxiety disorder, entitlement to service connection for an alcohol and substance use disorder, entitlement to increased ratings for social anxiety disorder, hypertension, and entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The February 2007 rating decision that denied the Veteran's claim of entitlement to service connection for an alcohol and substance use disorder was not appealed, nor was new and material evidence received during the appeal period.

2.  The evidence received since the February 2007 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for an alcohol and substance use disorder.

3.  The Veteran filed a claim for an increased rating for migraine headaches which was received at the RO on December 27, 2011; it is not factually ascertainable that an increase in the severity of the Veteran's migraine headaches disability occurred prior to that date.  

4.  A February 2007 rating decision denied the Veteran's claim of entitlement to service connection for a nervous condition.  An appeal to that decision was not submitted, nor was new and material evidence received within one year.

5.  The Veteran filed a petition to reopen the previously denied claim of service connection for an anxiety disorder, which was received by VA on May 31, 2012.  

6.  A July 2014 rating decision granted service connection for the Veteran's social anxiety disorder, with an effective date of May 31, 2012.

7.  Following the February 2007 rating decision, May 31, 2012 is the earliest date that the Veteran filed a petition to reopen a claim of entitlement to service connection for an anxiety disorder.

8.  The Veteran filed a claim for erectile dysfunction which was received at the RO on September 4, 2012.  

9.  The Veteran filed a claim for hypertension which was received at the RO on December 11, 2012.  

10.  An October 2013 rating decision denied the Veteran's claims of entitlement to service connection for erectile dysfunction and hypertension.  Within one year of the October 2013 rating decision, the Veteran submitted new evidence that was not addressed by the RO; thus the October 2013 rating decision did not become final.  


CONCLUSIONS OF LAW

1.  The February 2007 rating decision that denied the Veteran's petition to reopen a claim of entitlement to service connection for an alcohol and substance use disorder is final.  38 U.S.C. § 7105 (c) (2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

2.  New and material evidence has been received; the claim of entitlement to service connection for an alcohol and substance use disorder is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The requirements for an effective date earlier than December 27, 2011, for the grant of an increased rating of 50 percent for migraine headaches have not been met.  38 U.S.C. §§ 1155, 5107, 5110, 7105(c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011); 38 C.F.R. §§ 3.102, 3.400, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2017).

4.  The February 2007 rating decision denying the Veteran's petition to reopen a claim of entitlement to service connection for a nervous disorder is final.  38 U.S.C. § 7105(c) (2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

5.  The requirements for an effective date earlier than May 31, 2012 for the grant of entitlement to service connection for social anxiety disorder have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.1(p), 3.155, 3.158, 3.400 (2017).  

6.  The requirements for an effective date of September 4, 2012, but no earlier, for the grant of entitlement to service connection for erectile dysfunction have been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.1(p), 3.155, 3.158, 3.400 (2017).  

7.  The requirements for an effective date of December 11, 2012, but no earlier, for the grant of entitlement to service connection for hypertension have been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.1(p), 3.155, 3.158, 3.400 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claims.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Although the Board is remanding other issues to obtain outstanding records, those records are not pertinent to the claims decided herein given the nature of those claims.  Accordingly the Veteran is not prejudiced by the Board rendering decisions on the matters decided below.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

New and Material Evidence - Substance Use Disorder

In December 2005, the Veteran filed a claim for service connection for drug and alcohol addiction.  In a February 2007 rating decision, the RO denied the claim on the grounds that claimed conditions were defined as willful misconduct.  Evidence of record at the time of the decision included the Veteran's service treatment records, private treatment records, VA treatment records and hospitalization reports, and VA examination reports.  The Veteran did not file a Notice of Disagreement, or assert that the decision contained a clear and unmistakable error and the decision became final.  38 U.S.C. § 7105 (c) (2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

Applicable law provides that a claim which is the subject of a prior final decision may be reopened upon presentation of new and material evidence.  See 38 C.F.R. § 3.156 (2017).

In September 2012, the Veteran submitted a petition to reopen his previously denied claim for drug and alcohol addiction.  In a November 2012 rating decision, the RO granted the Veteran's petition but denied the claim on the merits.  The Veteran appealed that decision.

The Board is required to address new and material claims in the first instance.  Any decision that the AOJ may have made with regard to a new and material claim is non-binding on the Board.  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001), Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Thus, the Board will proceed in the following decision to adjudicate this new and material issue in the first instance.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2017).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low," and that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273, 284 (1996).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the February 2007 rating decision, VA and private treatment records were received documenting the Veteran's continued treatment for drug and alcohol abuse, as well as a statement from the Veteran's treating physician indicating that there was a possibility the Veteran was misdiagnosed in the military and that as he was getting out of service he self-medicated for his mental disorder.  See March 30, 2012 VA medical record. 

The evidence received since February 2007 is new, as it was received by VA after the issuance of the February 2007 rating decision and could not have been considered by prior decision makers.  Moreover, the March 2012 statement is material, in that it suggests a link between the Veteran's claimed alcohol and substance use disorder and a service-connected disability, and may trigger the duty to assist the Veteran in the development of his claim. 

As new and material evidence has been received, reopening of the previously denied claim of entitlement to service connection for an alcohol and substance use disorder is warranted.  To that extent only the appeal is granted.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

Earlier Effective Dates - Legal Criteria

The assignment of effective dates of awards is generally governed by 38 U.S.C. § 5110 (2012) and 38 C.F.R. § 3.400 (2017).  38 U.S.C. § 5110(a) (2012) provides that "the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  

Similarly, 38 C.F.R. § 3.400(b)(2) (2017) provides that for disability compensation for direct service connection, the effective date is the "[d]ay following separation from active service or date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later."  With regard to reopened claims after final disallowance, the effective date of an award will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. §§ 3.400(q)(2), 3.400(r) (2017).

With respect to increased ratings claims, an exception to that rule applies, however, under circumstances where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  In such an instance, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C. § 5110(b)(2) (2012); see also 38 C.F.R. § 3.400(o)(2) (2017); Harper v. Brown, 10 Vet. App. 125 (1997).  

The United States Court of Appeals for Veterans Claims (the Court) and VA General Counsel have interpreted the laws and regulations pertaining to the effective date for an increase as follows: if the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C. § 5110(b)(2) (2012); Harper v. Brown, 10 Vet. App. at 126; 38 C.F.R. § 3.400(o)(1)(2) (2017); VAOPGCPREC 12-98 (1998).  The Court has further held that evidence in a claimant's file which "demonstrates that an increase in disability was ascertainable" up to one year prior to a claim for VA compensation "should be dispositive on the question of an effective date for any award that ensues."  See Quarles v. Derwinski, 3 Vet. App. 129 (1992).  Regarding when a factually ascertainable increase in disability occurs, the Board notes that the term "increase" means increase to the next disability level.  Hazan v. Gober, 10 Vet. App. 511, 519 (1997).

Earlier Effective Date - Migraines

Service connection was granted for migraine headaches in a December 1998 rating decision.  A noncompensable rating was assigned at that time, effective October 30, 1991.  

In December 2005, the Veteran filed a claim in pertinent part for migraine headaches.  In May 2007, the RO scheduled the Veteran for an examination, but he did not report for the examination.  See July 24, 2007 VA medical record.  In an August 2007 rating decision, the RO denied the Veteran's increased rating claim.  

In March 2008, the RO attempted to schedule the Veteran for another headaches examination based on evidence indicating the Veteran sought entitlement to TDIU, which the RO construed as an increased rating claim.  In a July 2008 rating decision, the RO denied the Veteran's claim for an increased rating, due to the Veteran's failure to report for the scheduled VA examination.  The next communication of record from the Veteran regarding his migraine headaches was his December 27, 2011 VA Form 21-526, on which he requested an increased rating for the disability.  As there was no evidence of a claim for an increase, or correspondence of any kind that could be interpreted as a claim for an increase, prior to that date, the RO assigned an effective date of December 27, 2011.  

The Board acknowledges the Veteran's assertion that he did not receive notifications for the scheduled examinations and that he was homeless during that period.  See DRO Hearing Transcript, pg. 3.  However, there is no indication from the record that examination notifications were returned as undeliverable.  Moreover, the Veteran did not appeal the August 2007 or July 2008 rating decisions, nor is there any indication he did not receive those decisions.  Hyson v. Brown, 5 Vet. App. 262 (1993).  Thus, this assertion does not afford the Veteran any benefit.

However, the question remains whether it is factually ascertainable that the Veteran's migraine headaches underwent an increase in severity within the year prior to his December 27, 2011 claim.  A December 2011 note indicates the Veteran reported he had not had a problem with his headaches recently.  See December 21, 2011 history and physical note.  However, a February 2012 record indicates the Veteran reported he had been experiencing headaches four to six times per week since 2009, and noted that when experiencing these headaches he was very intolerant of movement or exertion.  See February 17, 2012 consultation report.  This evidence suggests that whatever increase the Veteran's headaches underwent prior to December 27, 2011 occurred more than one year prior to his claim.  

As it appears the Veteran's headache disability increased in severity more than one year prior to his December 27, 2011 claim, the evidence of record does not support the assignment of an effective date earlier than that date.  Thus, an effective date earlier than December 27, 2011 is not warranted.  

Earlier Effective Date - Social Anxiety Disorder

The Veteran essentially contends that the effective date for the grant of service connection for his social anxiety disorder should be earlier than May 31, 2012.  See July 2014 Notice of Disagreement.  

In November 1991, the Veteran filed a claim for anxiety.  He was scheduled for an examination but failed to appear.  His claim was denied in a December 1998 rating decision.  The Veteran did not file a Notice of Disagreement, or assert that the decision contained a clear and unmistakable error and the decision became final.  38 U.S.C. § 7105 (c) (1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).

In December 2005, the Veteran filed a claim for service connection for mental health concerns and antisocial personality disorder.  In a February 2007 rating decision, the RO denied the claim on the grounds the Veteran had not submitted new and material evidence.  The Veteran did not file a Notice of Disagreement, or assert that the decision contained a clear and unmistakable error and the decision became final.  38 U.S.C. § 7105 (c) (2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

In May 2012, the Veteran submitted a petition to reopen his previously denied claim for service connection for anxiety.  In a November 2012 rating decision, the RO granted the Veteran's petition but denied the claim on the merits, finding that the service treatment records showed no evidence of a chronic psychiatric disability.  The Veteran appealed that decision.  Service connection was established for social anxiety disorder in a July 2014 rating decision, effective May 31, 2012.  

At no point prior to May 31, 2012 did VA receive any petition to reopen the claim for an anxiety disorder, nor did VA receive any submission from the Veteran that could be construed as a petition to reopen.  

The Board considered the Veteran's statements asserting that he is entitled to an effective date earlier than May 31, 2012.  See, e.g., June 27, 2014 VA Form 21-4138, July 28, 2014 Notice of Disagreement, and September 12, 2014 correspondence.  Unfortunately, the law is clear with respect to claims filed after a final disallowance: the effective date of an award will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. §§ 3.400(q)(2), 3.400(r) (2017).  In this case, the proper effective date for the Veteran's claim is May 31, 2012, the receipt date of the Veteran's petition to reopen.  Thus, the Veteran's claim must be denied.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.1(p), 3.155, 3.400 (2017).  

Earlier Effective Date - Hypertension and Erectile Dysfunction

In September 2012, the Veteran filed a claim for service connection for erectile dysfunction.  In December 2012, he filed another claim for erectile dysfunction and for hypertension.  See September 4, 2012 and December 11, 2012 VA Forms 21-526.  An October 2013 rating decision denied both claims.  

On July 22, 2014, the Veteran filed a new claim for hypertension and erectile dysfunction.  A May 2013 rating decision granted service connection for both disabilities, and assigned noncompensable ratings from July 22, 2014.

The Veteran contends he is entitled to an effective date of December 2011, which he says was the date of his original claim, and that he filed a timely Notice of Disagreement with the original denial in December 2012.  See June 2015 correspondence.  

Review of the record indicates that the earliest claim received for erectile dysfunction was in September 2012, and the earliest claim for hypertension was in December 2012.  The December 2011 claim to which the Veteran refers was for an increased rating for migraine headaches, service connection for a right knee disability and traumatic brain injury (TBI), back and neck disabilities, and memory loss secondary to TBI; that December 2011 claim makes no reference to hypertension or erectile dysfunction.

With respect to the Veteran's assertion that he filed a timely Notice of Disagreement, the record indicates he did not.  The November 1, 2013 letter accompanying the October 2013 rating decision indicated that it pertained to the Veteran's December 11, 2012 compensation claim, and that the Appeals Team was handling the Notice of Disagreement received from the Veteran on December 12, 2012.  The December 12, 2012 Notice of Disagreement pertained to the Veteran's appeals regarding the effective date of his migraine headaches disability and his service connection claims for an acquired psychiatric disorder and substance use disorder.  

After the October 2013 rating decision, the next correspondence received from the Veteran regarding his hypertension and erectile dysfunction disabilities was his July 22, 2014 claim.  The July 22, 2014 claim, though received within one year of the October 2013 rating decision, did not express disagreement with that decision.  Accordingly, it cannot be construed as a timely Notice of Disagreement.  

However, in an August 2014 statement, the Veteran wrote that his social anxiety disorder and migraine headaches caused his hypertension and erectile dysfunction, and that his current VA treatment records showed he was being treated for his claimed disabilities on that basis.  See August 13, 2014 correspondence.  In Beraud v. McDonald, the Court held that VA has a statutory duty to determine the character of newly submitted evidence and that until such a determination is made, the claim does not become final.  Beraud v. McDonald, 766 F.3d 1402, 1406-07 (Fed. Cir. 2014).  

Here, because the RO did not address the Veteran's August 2014 correspondence, the October 2013 rating decision did not become final and was thus pending at the time service connection for hypertension and erectile dysfunction was established.  Accordingly, an effective date of September 4, 2012 is warranted for the grant of service connection for erectile dysfunction, and an effective date of December 11, 2012 is warranted for the grant of service connection for hypertension.  

As these dates represent the first instances of claims for these respective conditions, effective dates earlier than those awarded are not warranted.

ORDER

New and material evidence having been received, reopening of the previously denied claim of entitlement to service connection for an alcohol and drug use disorder is warranted; to this extent only, the appeal is granted.

An effective date earlier than December 27, 2011 for the assignment of a 50 percent rating for migraine headaches is denied.

Entitlement to an effective date earlier than May 31, 2012 for the establishment of entitlement to service connection for social anxiety disorder is denied.

Entitlement to an effective date of September 4, 2012, but no earlier, for the establishment of service connection for erectile dysfunction is granted.

Entitlement to an effective date of December 11, 2012, but no earlier, for the establishment of service connection for hypertension is granted.


REMAND

There are outstanding records.  VA medical records added to the claims file in December 2017 indicate the Veteran was having suicidal thoughts with unknown intent, and was subsequently hospitalized at Garden Park.  See October 23, 2017 mental health crisis intervention note.  Given that records of the Veteran's psychiatric hospitalization have not been associated with the claims file, remand is necessary to obtain these records.  As these records suggest the Veteran's social anxiety disorder may have worsened in severity, he should be afforded a new VA examination.  

The Veteran seeks entitlement to TDIU.  Since he last submitted a VA Form 21-8490, evidence has been received indicating the Veteran is currently working.  See December 11, 2014 mental health note.  As the nature of the Veteran's current job is unclear, remand is necessary for the Veteran to submit additional information so VA can render a decision on his TDIU claim, including a new VA Form 21-8940 and VA Form 21-4192 for any employers.  

The Veteran seeks service connection for an acquired psychiatric disorder other than social anxiety disorder, and has been diagnosed with paranoid schizophrenia.  The May 2014 VA examiner opined that the Veteran's paranoid schizophrenia clearly and unmistakably preexisted service and was not aggravated during service.  However, the Veteran indicated that migraine headaches contributed to his emotional distress, which was confirmed by the January 2016 VA examiner.  Thus, an opinion regarding whether the Veteran's paranoid schizophrenia is aggravated by service-connected disability is warranted.

Regarding the Veteran's service connection claim for an alcohol and substance use disorder, the March 2012 VA medical record suggests that the Veteran's substance abuse was a means of self-medicating his mental disorder during service.  VA's General Counsel has concluded that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs (a substance abuse disability) is precluded for purposes of all VA benefits for claims filed after October 31, 1990. VAOPGCPREC 7-99, 64 Fed. Reg. 52,375 (1999); see also VAOPGCPREC 2-98, 63 Fed. Reg. 31,263 (1998).  Service connection is only possible for a substance abuse disorder acquired as secondary to, or as symptoms of, a service-connected disability.  38 C.F.R. § 3.310 (2017); see also Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).

However, the Veteran has presented conflicting statements regarding his use of alcohol and drugs, at various times reporting he began abusing alcohol and cocaine when he was 12 years old, and that he did not use alcohol or substances prior to military service and used those substances to help with his headaches.  See March 16, 1992 Meadows Psychiatric Center Note, September 24, 1996 note from the Wilkes-Barre VA medical center, and the December 2, 2013 statement.  Given this conflicting history, the Board finds it appropriate to obtain a medical opinion.  

Accordingly, the case is REMANDED for the following actions:

1.  Take appropriate action to obtain VA treatment records not already of record relating to the Veteran's claimed disabilities.

2.  With appropriate authorization from the Veteran, obtain and associate with the record any outstanding private treatment records identified by him as pertinent to his claims, including any records from Garden Park.

3.  Provide the Veteran with VA Forms 21-4192 and 21-8940, and request that he supply the requisite information, to include information regarding his current employment.

4.  Afford the Veteran a VA examination by an appropriate examiner to determine the current nature and severity of his social anxiety disorder.  The electronic claims file should be forwarded to the examiner for review.

The physician is also asked to provide an addendum opinion.  The physician should review the entire claims file, to include this remand, and respond to the following:

a.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's paranoid schizophrenia was aggravated by the Veteran's service-connected migraine disability or social anxiety disorder, either singly or in combination.

b.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's alcohol and substance use disorder was caused by the Veteran's service-connected migraine disability or social anxiety disorder, either singly or in combination.

c.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's alcohol and substance use disorder was aggravated  by the Veteran's service-connected migraine disability or social anxiety disorder, either singly or in combination.

If aggravation is found for the paranoid schizophrenia and / or the alcohol and substance use disorder, the examiner should address the following medical issues to the extent possible: (1) the baseline manifestations of the Veteran's paranoid schizophrenia and alcohol and substance use disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability or disabilities.

In rendering the requested opinions, the examiner's attention is invited to the August 26, 1981 enlistment report of medical history noting the Veteran endorsed prior marijuana use and denied prior alcohol use; the October 15, 1991 VA medical record noting the Veteran reported abusing alcohol and marijuana for 16 years; the March 16, 1992 Meadows Psychiatric Center record noting the Veteran reported abusing alcohol and cocaine since he was 12 years old; the March 30, 2012 VA medical record noting the Veteran and his doctor discussed the possibility that in the military he was misdiagnosed and as he left the military he self-medicated for his mental disorder; and the Veteran's December 2, 2013 statement that prior to military service he never used alcohol or substances and self-medicated for headaches during service.

The rationale for all opinions expressed must be provided.  

5.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


